The evidence was sufficient to support the verdict, and the jury were authorized to convict the defendant as charged. The court did not err in overruling the certiorari.
                        DECIDED OCTOBER 1, 1942.
The defendant was convicted in the criminal court of Fulton County on an accusation charging him with the offense of lottery. The certiorari was overruled and he excepted. The only grounds relied on are: (1) the usual general grounds; and (2) that the evidence was entirely circumstantial and did not exclude every reasonable hypothesis save that of the guilt of the accused. Error was assigned on two special grounds but these were abandoned.
The testimony of L. L. Hause, one of the arresting officers, was as follows: "On May 19 officer Payne and I went to the dining room of 749 Peachtree Street and Zack Wells was in the basement and two maids were there. We rang the bell, gained admittance, and went to the pantry, and in a domino sugar sack was all this lottery paraphernalia and lottery books. . . Zack was not there but was in the basement in a half-drunk condition. We found him on a cot there and he admitted he had been drinking the night before, and I asked him when he wrote these numbers if he had been drinking and he said he wrote them the night before, and we went up stairs and he told us in the presence of the two maids when we were going to lock all three of them up that this stuff belonged to him and that they did not have anything to do with it. . . I asked the defendant Wells what this original lottery ticket was doing there, and if he had written it too late to get it in that morning, and he said it was written the night before."Stovall v. State, 68 Ga. App. 27 (21 S.E.2d 914).
We think the evidence was sufficient to support the verdict. The jury, in believing the evidence for the State, were authorized to find the defendant guilty as charged. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.